         Case 1:20-cv-04601-KPF Document 29 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ROBERT KALFUS,

                               Plaintiff,                   Docket No. 1:20-cv-04601 (KPF)

       - against -


GOD’S WORLD PUBLICATION, INC.

                              Defendant.


                               NOTICE OF COMPLIANCE:
                              PAYMENT OF $5,000.00 BOND

       PLEASE TAKE NOTICE, that on December 1, 2020, Plaintiff Robert Kalfus posted

bond in the amount of $5,000.00 with the Clerk of Court pursuant to the Court’s Order, dated

November 13, 2020.


December 2, 2020
Valley Stream, NY                                  Respectfully submitted:

                                                   /s/jameshfreeman/
                                                   James H. Freeman

                                                   Counsel for Plaintiff




                                               1
